Citation Nr: 9902279	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-46 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for depressive disorder, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  




REMAND

The veteran had active service from September 1992 to 
February 1996.  

This matter came to the Board of Veterans Appeals on appeal 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for depressive 
disorder and awarded a 10 percent rating for the disability.  
The veteran appealed the assigned rating, and in May 1997 the 
Board remanded the case to the RO for additional development.  

In the May 1997 remand, the Board noted that on his VA Form 9 
dated in October 1996 the veteran had requested a hearing 
before a local hearing officer, but did not report for a 
hearing scheduled for November 1996.  On a VA Form 646 dated 
in August 1998, the veterans representative stated that the 
veteran had indicated on his VA Form 9 a desire to appear at 
a hearing before a member of the Board.  In a statement dated 
in September 1998 and addressed to the Board, the veterans 
representative requested that the veteran be provided a 
travel Board hearing.  

In a letter dated in October 1998, the Board requested that 
the veteran clarify his wishes regarding a personal hearing 
and informed him that if he did not respond within 30 days, 
it would be assumed that he wants a hearing before a member 
of the Board at the Cleveland RO.  The veteran did not 
respond, and in November 1998 the Board resent the request 
for clarification to a corrected address for the veteran.  
The record before the Board does not include a response from 
the veteran.  To ensure full compliance with due process 
requirements, the case must be returned to the RO so that a 
personal hearing before a member of the Board at the RO may 
be scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
